                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 20-12147-aih
Davis Anthoney Chiodo                                                                                      Chapter 7
Delores Ann Chiodo
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 13, 2020
                                      Form ID: 318                       Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 15, 2020.
db/db          +Davis Anthoney Chiodo,   Delores Ann Chiodo,    32715 Deerspring Court,
                 North Ridgeville, OH 44039-6306
26555692       +DJO,   2900 Lake Vista Drive #200,   Lewisville, TX 75067-3889
26555693        Fifth Third Bank,   PO Box740789,   Cincinnati , OH 45274-0789
26555696       +Homebridge,   P.O. Box 1695,   New York, NY 10116-1695
26555700        Operadora Hotelera De La Baja Sa De Cv,   P.O. Box 29352,    Scottsdale, AZ 85252
26555699       +Operadora Hotelera De La Baja Sa De Cv,   P.O. Box 150,    Scottsdale, AZ 85252-0106
26555701       +Phillips & Cohen,   1002 Justison Street,    Wilmington, DE 19801-5148
26555702        Rocket Loan,   28596 Network Place,   Chicago , IL 60673-1285

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr              EDI: QDOSIMON.COM Aug 14 2020 02:58:00       David O. Simon, Trustee,     55 Public Square,
                 Suite 2100,    Cleveland, OH 44113-1902
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Aug 13 2020 23:24:03        Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,    Suite 441,    Cleveland, OH 44114-1234
26555687       +E-mail/Text: bankruptcynotices@amazon.com Aug 13 2020 23:25:53        Amazon,
                 410 Terry Ave. North,    Seattle, WA 98109-5210
26555688       +EDI: TSYS2.COM Aug 14 2020 02:58:00       Barclay Bank,    125 South West Street,
                 Wilmington, DE 19801-5014
26555689       +EDI: CAPITALONE.COM Aug 14 2020 02:58:00       Capital One,    P.O. Box 6492,
                 Carol Stream, IL 60197-6492
26555690       +EDI: RMSC.COM Aug 14 2020 02:58:00       Care Credit,    P.O. Box 960061,    Orlando, FL 32896-0061
26555691        EDI: CITICORP.COM Aug 14 2020 02:58:00       Citi Bank,    PO Box9001037,
                 Louisville , KY 40290-1037
26555695        E-mail/Text: bk@freedomfinancialnetwork.com Aug 13 2020 23:22:51        Freedom Financial,
                 1875 South Grant Street #400,    San Mateo, CA 94402
26555694       +E-mail/Text: data_processing@fin-rec.com Aug 13 2020 23:24:08        Financial Recovery Srvs,
                 P.O. Box 385908,    Minneapolis, MN 55438-5908
26555698        E-mail/PDF: MerrickBKNotifications@Resurgent.com Aug 13 2020 23:32:19         MERRICK BANK,
                 PO Box 660702,    Dallas, TX 75266-0702
26555697       +EDI: TSYS2.COM Aug 14 2020 02:58:00       Macy’s,   P.O. Box 8218,    Mason, OH 45040-8218
26557743       +EDI: PRA.COM Aug 14 2020 02:58:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
26555703        EDI: RMSC.COM Aug 14 2020 02:58:00       Synchrony Bank,    PO Box 960061,    Olndo, FL 32896-0061
26555704       +EDI: RMSC.COM Aug 14 2020 02:58:00       Synchrony Bank,    200 Crossing Blvd,
                 Bridgewater, NJ 08807-2861
                                                                                                TOTAL: 14

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 15, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 12, 2020 at the address(es) listed below:
              David O. Simon, Trustee   david@simonlpa.com, dosimon@ecf.axosfs.com
              William J. Balena   on behalf of Debtor Davis Anthoney Chiodo docket@ohbksource.com,
               janet@ohbksource.com
              William J. Balena   on behalf of Debtor Delores Ann Chiodo docket@ohbksource.com,
               janet@ohbksource.com
                                                                                            TOTAL: 3



         20-12147-aih           Doc 20       FILED 08/15/20            ENTERED 08/16/20 00:17:11                    Page 1 of 3
Information to identify the case:
Debtor 1              Davis Anthoney Chiodo                                        Social Security number or ITIN   xxx−xx−6304
                      First Name    Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Delores Ann Chiodo                                           Social Security number or ITIN   xxx−xx−9250
(Spouse, if filing)
                      First Name    Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Ohio

Case number: 20−12147−aih



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Davis Anthoney Chiodo                                          Delores Ann Chiodo


           8/12/20                                                         By the court: ARTHUR I HARRIS
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.
However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                                page 1




     20-12147-aih                  Doc 20         FILED 08/15/20       ENTERED 08/16/20 00:17:11               Page 2 of 3
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




   20-12147-aih        Doc 20      FILED 08/15/20      ENTERED 08/16/20 00:17:11          Page 3 of 3
